A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 11/19/2021 and 3/4/2022 have been entered.

DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Final office action filed on 11/19/2021 is acknowledged. 
3.	Claim filed on 3/4/2022 is acknowledged.
4.	Claims 1-22, 24, 27-29, 34-37, 39 and 40 have been cancelled.
5.	Claims 23, 25, 26, 30-33, 38, 41 and 42 are pending in this application.
6.	Applicant elected without traverse of Group 1 (claims 23-25, 27-29, 38 and 42) and elected Ac-KRFRSMQYSA-B(OH)2 (SEQ ID NO: 3) as species of compound of formula I; and PfROM4, a Plasmodium rhomboid protease, as species of rhomboid protease in the replies filed on 12/11/2019, 9/14/2020 and 2/12/2021.
	Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a compound comprising a tetrahedral mimicking group attached to a first end of a rhomboid protease substrate, wherein the rhomboid protease substrate comprises either KRFRSMQYSA (SEQ ID NO: 3) or KRFRSNQYSA (SEQ ID NO: 4), and wherein the rhomboid protease is PfROM4.  A search was conducted on the elected species; and these appear to be free of prior art.  A search was extended to the genus in claim 23; and this too appears to be free of prior art.  
7.	All the objections and rejections set forth in the Final office action dated 7/22/2021 are hereby withdrawn in view of Applicant's amendment to the claim and the specification.

Examiner's Comment
Rejoinder
8.	Claims 23, 25, 38 and 42 are directed to allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 26, 30-33 and 41, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/7/2019 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
Examiner’s Amendment
9.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Kelly A. Barton on 3/9/2022.

Claims 30 and 32 have been amended as follows:

30. (Currently Amended) A method of inhibiting PfROM4 in a subject in need thereof, wherein the method comprises administering to the subject an effective amount of

32. (Currently Amended) A method of treating malaria in a subject in need thereof, wherein the method comprises administering to the subject an effective amount of

Claims 23, 25, 26, 31, 33, 38, 41 and 42 as filed in the amendment filed on 3/4/2022.
Claims 23, 25, 26, 30-33, 38, 41 and 42 are allowed.

Reasons for Allowance
10.	The following is an examiner’s statement of reasons for allowance: 
The compound recited in instant claims 23, 25, 38 and 42 and the methods of using such compound recited in instant claims 26, 30-33 and 41 are free of prior art.  The closest prior arts are Baker et al (PLoS Pathog, 2006, 2: e113, pages 0922-0932, filed with IDS) and Zoll et al (The EMBO Journal, 2014, 33, pages 2408-2421, filed with IDS).  The teachings of Baker et al and Zoll et al have been set forth in Section 22 of the Final office action dated 7/22/2021.  However, there is no teaching, motivation, or other type of suggestion to modify the compound developed from the combined teachings of Baker et al and Zoll et al, and arrive at the compound recited in instant claims 23, 25, 38 and 42.  Therefore, the compound recited in instant claims 23, 25, 38 and 42 and the methods of using such compound recited in instant claims 26, 30-33 and 41 are both novel and unobvious over the prior arts of record.  And the instant claimed compound is markedly different from what exist in nature. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 23, 25, 26, 30-33, 38, 41 and 42 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658